DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-063888 filed March 29, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged on a copy of the WIPO publication of PCT/JP 2018/011869 filed March 20, 2019.
Claim Status
Claims Filing Date
January 26, 2022
Amended
1
New
6
Cancelled
2
Pending
1, 3-6
Withdrawn
4, 5
Under Examination
1, 3, 6


Response to Arguments
Yancao
Applicant’s claim amendments, see claim 1 line 5 “each test piece has a relative density of 99.9% or more”, filed January 26, 2022, with respect to Yancao has been fully considered and overcome the rejection of record.  The rejection of Yancao has been withdrawn. 
Amended claim 1 recites a relative density of 99.9% or more, whereas Yancao teaches a density of 95.9 to 99.8% (Yancao [0013], [0017]).
Inaguma
Applicant's arguments filed January 26, 2020 with respect to Inaguma have been fully considered but they are not persuasive.
The applicant argues Inaguma fails to disclose test pieces cut near a circumference, center, and between the circumference and center in a radial direction each having a relative density of 99.9% or more (Remarks pg. 6 para. 2), where the action cites [0111] of Inaguma which teaches the relative density of an ingot, but is silent to which portion of the ingot was tested to obtain this measurement (Remarks pg. 6 para. 3).
	The examiner respectfully disagrees. Inaguma teaches performing a HIP process to manufacture a product  then cutting a Mo ingot from the obtained sintered product and measuring the relative density of the ingot ([0066], [0067], [0157], [0158]), where the “relative density of each of the ingots was 99.9%” ([0111]). Therefore, similar to the claim where the density is measured on a test piece cut from a disc cut from the sintered product, the density in Inaguma is measured on an ingot cut from the manufactured product.	Absent evidence to the contrary, the entirety of the ingot would be expected to have the density of 99.9% taught by Inaguma. This includes a density of 99.9% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
	The applicant argues that Inaguma teaches HIP at a pressure of 10^-2 Pa in [0111] and applicant’s specification recites performing HIP at a pressure of 1x10^-2 Pa or more insufficiently degases the container, making it less likely for the Mo alloy’s density to increase in [0050], such that one of ordinary skill in the art would understand that the ingot of Inaguma would not have a relative density of 99.9% or more in multiple test pieces of the ingot (Remarks para. spanning pgs. 6-7). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing HIP at a pressure of 1x10-2 Pa or more) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the process, Inaguma teaches performing HIP after the “degree of vacuum reached about 10-2 Pa” ([0111], emphasis added). The term “about” encompasses values around (i.e. more than and less than) 10-2. The HIP pressure of the prior art process is substantially similar to the process of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including having a relative density of 99.9% or more in the multiple test pieces as claimed.
In applicant’s specification [0050] recites “When the container’s internal ultimate pressure is 1 x 10-2 Pa or more, the container could be insufficiently degassed, and when it is HIPed, the Mo alloy’s density could be less likely to increase.” Emphasis added. Use of the term “could” in this recitation indicates that it is possible (i.e. able to), but is not required to, such that it does not necessarily happen. Evidence, such as experimental data, to support applicant’s above allegation that the pressure of HIP of less than 10-2 Pa  is necessarily required to form a density of 99.9% or more has not been presented.
Wang
Applicant's arguments filed January 26, 2020 with respect to Wang have been fully considered but they are not persuasive.
The applicant argues Wang fails to disclose test pieces cut near a circumference, center, and between the circumference and center in a radial direction each having a relative density of 99.9% or more (Remarks pg. 9 para. 1) and that Wang teaches a density of more than 99.0% in [0009], but is silent to which portion of the target was tested to obtain this measurement (Remarks pg. 9 para. 2).
	The examiner respectfully disagrees. Wang teaches a Mo alloy target (abstract, [0026]) with a density of more than 99.0% or more (Wang [0009], [0026], [0042]). This teaching overlaps with the claimed range of 99.9% or more. This position is supported by examples in Wang having densities of 99.9% or more (Table 1). Absent evidence to the contrary, the entirety of the alloy target would be expected to have the stated density of more than 99.0%, including test pieces cut from a location near a circumference, a location of a center, and a location between the circumference and the center in a radial direction of discs cut from a front end, a center, and a rear end of the sintered molybdenum material.
Wang also teaches processing the blank after hot isostatic pressing into a finished product that meets the user’s requirements by wire cutting, milling, grinding, and other processing methods (Wang [0020], [0042]). Therefore, it is known in the art to cut pieces from the molded body, just like the test pieces and discs are cut from the molded body in the claim. 
	The applicant argues Wang teaches mixing Mo powder with a Fischer particle of 2 to 8 um evenly with a mixer in [0011], whereas applicant’s specification recites a particle size of less than 3 um could result in a Mo sintered body failing to have a center position with increased density in [0041] (Remarks pg. 9 para. 3).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particle size of less than 3 um resulting in the center lacking increased density) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are directed to a “sintered molybdenum material” (claim 1 line 1) (i.e. product). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2123(I). Wang teaches a density of more than 99.0% ([0009], [0026], [0042]). As discussed in the previous argument, this teaching reads on the entirety of the ingot having a density of 99.9%.
In applicant’s specification [0041] recites “An Fsss value of less than 3 um could result in a Mo sintered body failing to have a center portion with an increased density.” Emphasis added. Use of the term “could” in this recitation indicates that it is possible (i.e. able to), but is not required to, such that it does not necessarily happen. Evidence, such as experimental data, to support applicant’s above allegation that the Fischer particle size of 2 to 8 um in Wang [0011] (i.e. includes values of 3um or more) fails to have a center portion with an increased density has not been presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 1-2 “sintered molybdenum material having a diameter of 75 mm or more and a length of 250 mm or more” and lines 2-6 “test pieces cut from a location near a circumference, a location of a center, and a location between the circumference and the center in a radial direction of each disc cut out from a front end, a center, and a rear end of the sintered molybdenum material,…wherein each disc has a thickness of 30 mm or more” renders the claim indefinite. The claims are directed to a product. It is unclear if the claimed product is a sintered molybdenum material having a diameter of 75 mm or more and length of 250 mm or more (claim 1 lines 1-2), test pieces that are cut from a location near a circumference, a location of a center, and a location between the circumference and the center in a radial direction (claim 1 lines 2-4), or discs cut from a front end, a center, and a rear end of the sintered molybdenum material with a thickness of 30 mm (claim 1 lines 4-6). Each of these products (i.e. sintered molybdenum material, test pieces, and discs) have different dimensions and are thus different products. For the purposes of examination claim 1 will be given the broadest reasonable interpretation of requiring a sintered molybdenum material having a diameter of 75 mm or more and a length of 250 mm or more with a relative density of 99.9% or more, where the claimed test piece discs with the respective relative densities are a property of the claimed sintered molybdenum material.
Claim 1 line 4 “each disc” renders the claim indefinite. The claim contains no earlier recitation of a disc and it is unclear what element “each disc” is referring to. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring discs cut from a front end, a center, and a rear end of the sintered molybdenum material, where test pieces are cut from each disc at a location near a circumference, a location of a center, and a location between the circumference and center in a radial direction of each disc.
Claim 6 lines 1-2 “sintered molybdenum material having a diameter of 75 mm or more and a length of 250 mm or more” and lines 4-18 “a plurality of test pieces,…a first disc…a second disc…a third disc…” render the claim indefinite. The claims are directed to a product. It is unclear if the claimed product is a sintered molybdenum material having a diameter of 75 mm or more and length of 250 mm or more (claim 6 lines 1-2), test pieces that are cut near a circumference, at the center, and between the circumference and center of a first, second, and third disc (claim 6 lines 5-17), or a first, second, and third disc with a thickness of 30 mm or more (claim 6 lines 4-18). Each of these products (i.e. sintered molybdenum material, test pieces, and discs) have different dimensions and are thus different products. For the purposes of examination claim 6 will be given the broadest reasonable interpretation of requiring a sintered molybdenum material having a diameter of 75 mm or more and a length of 250 mm or more with a relative density of 99.9% or more, where the claimed test pieces and discs are related to testing the density (i.e. a property) of the claimed sintered molybdenum material.
Claim 3 is rejected as depending from claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inaguma (US 2010/0108501).
Regarding claims 1 and 6, Inaguma teaches Example 3, a Mo-based ingot composed of Mo:W of 80:20 percent by mass ([0109]) that is 300 mm width x 400 mm length x 100 mm thickness with a relative density of 99.9% ([0111]). 
Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” The 300 mm width x 400 mm length x 100 mm thickness shape of Inaguma ([0111]) is a rectangular prism with rectangular (i.e. polygonal) faces. The largest imaginary circle on a face with dimensions of 300 mm x 100 mm has a diameter of 100 mm and a length of 400 mm. The largest imaginary circle on a face with dimensions of 400 mm x 100 mm has a diameter of 100 mm and a length of 300 mm.
The limitation of the relative density of test pieces cut from the discs being 99.9% or more (claim 1 lines 2-6; claim 6 lines 4-18) has been considered and determined to recite a property of the claimed sintered molybdenum material. Inaguma teaches a relative density of 99.9% ([0111]). Inaguma also teaches a method of manufacturing the Mo-based ingot that is substantially similar to that used to make applicant’s invention (Inaguma [0110], [0111]; applicant’s specification [0041], [0044]-[0056]). This includes the teaching in Inaguma of an applied pressure of about 10-2 Pa during HIP, which encompasses values both more and less than 10-2 Pa. Therefore, the applied pressure in Inaguma is substantially similar to that used in applicant’s process (i.e. less than 1 x 10-2 Pa).

Applicant’s Specification 
Applicant’s Specification Citation
Inaguma
Inaguma Citation
Raw Material
Mo powder
Fsss preferably 3 to 10 um
[0041]
Mo powder
5 um
[0110]
Hot Degassing
Load powder into capsule
400 to 500°C
1 to 5 hours
[0044]-[0049]
Pre-mold in capsule
300°C
[0110]
Sintering
HIP
1000 to 1350°C
98 to 250 MPa
1 to 10 hours
Less than 1 x 10-2 Pa
[0050]-[0056]
HIP
1250°C
1200 atm (122 MPa)
2 hours
About 10-2 Pa
[0111]


The product and process of making the product of the prior art (Inaguma [0110], [0111]) are substantially similar to the claimed sintered molybdenum material (applicant’s claims 1 and 6) and the method to make the claimed product (applicant’s specification [0041], [0044]-[0056]). It appears the properties of the product of the prior art are substantially similar to those claimed, including test pieces having a relative density of 99.9% or more, where the test pieces are cut from a circumferential location, center location, and in between location of discs that are 30 mm thick and cut from a front end, center, and rear end of the sintered molybdenum material. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III). 
Additionally, absent evidence to the contrary, the entirety of the ingot would be expected to have the density of 99.9% as taught by Inaguma ([0111]). This includes a density of 99.9% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaguma (US 2010/0108501) as applied to claim 1 above, and further in view of Yancao (CN 101259584 machine translation).
Regarding claim 3, Inaguma is silent to the molybdenum material of Example 3 containing 99.9% by mass or more of molybdenum. 
Inaguma teaches Mo-based material ([0001]) includes pure Mo powder ([0066], [0157]) with a relative density of 99.9% ([0067], [0158]), but is silent to the purity level of the Mo powder.
Yancao teaches a high-density molybdenum material ([0002]) manufactured with molybdenum powder with a purity of greater than 3N ([0009], [0012], [0015]) of 99.95% ([0019], [0024], [0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the example of Inaguma to use pure Mo powder with a purity of greater than 3N of 99.95% because Inaguma teaches using pure Mo powder (Inaguma [0066], [0157]), Mo has good stability and corrosion resistance at room temperature and has excellent high-temperature strength and good electrical conductivity and thermal expansion properties so that it can be used as heat-resistant structural parts (Yancao [0004]), and the purity reduces internal defects (Yancao [0006], [0019]) where impurities introduce defects into pure Mo that decrease useful life of the material. 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103320756 machine translation).
Regarding claims 1 and 6, Wang teaches a method for preparing a high-purity, high-density, large-size molybdenum alloy target (abstract, [0026]) with a density of more than 99.0% ([0009], [0026], [0042]) manufactured by packing the shaped blanks of 25 pieces ([0039]) into a sheath with a charging size of 1503 mm x 1003 mm x 101 mm ([0038]) that undergoes hot isostatic pressing to form a hot isostatic pressed blank ([0040]-[0042]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
The dimensions of the hot isostatic pressed blank are those of the charging of the sheath of 1503 mm x 1003 mm x 101 mm. Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” The 1503 mm x 1003 mm x 101 mm shape of Wang ([0038]) is a rectangular prism with rectangular (i.e. polygonal) faces. The largest imaginary circle on a face with dimensions of 1503 mm x 101 mm has a diameter of 101 mm and a length of 1003 mm. The largest imaginary circle on a face with dimensions of 1003 mm x 101 mm has a diameter of 101 mm and a length of 1503 mm.
The limitation of the relative density being 99.9% or more for test pieces cut from 30 mm thick front end, rear end, and center discs (claim 1 lines 2-6; claim 6 lines 4-18) has been considered and determined to recite a property of the claimed sintered molybdenum material. Wang teaches a relative density of more than 99.0% ([0009], [0026], [0042]), including examples with relative densities of 99.9% or more (Table 1). Wang also teaches a method of manufacturing the Mo-based ingot that is substantially similar to that used to make applicant’s invention (Wang [0011], [0018], [0019]; applicant’s specification [0041], [0044]-[0056]). 

Applicant’s Specification 
Applicant’s Specification Citation
Wang
Wang Citation
Raw Material
Mo powder
Fsss preferably 3 to 10 um
[0041]
Mo powder
2 to 8 um
[0011]
Hot Degassing
Load powder into capsule
400 to 500°C
1 to 5 hours
[0044]-[0049]

400 to 600°C
[0018]
Sintering
HIP
1000 to 1350°C
98 to 250 MPa
1 to 10 hours
Less than 1 x 10-2 Pa
[0050]-[0056]
HIP
700 to 1500°C
100 to 200 MPa
2 to 6 hours
1 x 10-2 Pa
[0018], [0019]


The product and process of making the product of the prior art (Wang [0009], [0011], [0018], [0019], [0026], [0038]-[0042]) are substantially similar to the claimed sintered molybdenum material and the method to make the claimed product. It appears the properties of the product of the prior art are substantially similar to those claimed, including test pieces having a relative density of 99.9% or more, where the test pieces are cut from a circumferential location, center location, and in between location of discs that are 30 mm thick and cut from a front end, center, and rear end of the sintered molybdenum material. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III). 
Additionally, absent evidence to the contrary, the entirety of the target would be expected to have the density of more than 99.0% as taught by Wang ([0009], [0026], [0042]). This includes a density of more than 99.0% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103320756 machine translation) as applied to claim 1 above, and further in view of Yancao (CN 101259584 machine translation).
Regarding claim 3, Wang teaches Mo alloy ([0009]) of 99:1 to 40:60 of Mo to at least one metal element in the group Nb, Ta, W, Cr, Ti, Zr, Hf, V, and Co ([0011]), but is silent to the material containing 99.9% by mass or more of Mo.
Yancao teaches a high-density molybdenum material ([0002]) manufactured with molybdenum powder with a purity of greater than 3N ([0009], [0012], [0015]) of 99.95% ([0019], [0024], [0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Wang to only use pure Mo powder with a purity of greater than 3N of 99.95% because Mo has good stability and corrosion resistance at room temperature and has excellent high-temperature strength and good electrical conductivity and thermal expansion properties so that it can be used as heat-resistant structural parts (Yancao [0004]), and the purity reduces internal defects (Yancao [0006], [0019]) where impurities introduce defects into pure Mo that decrease useful life of the material.
Related Art
Yao (CN 104342619 machine translation)
	Yao teaches a molybdenum target material with a density of higher than 99.94% manufactured by hot press sintering (abstract, [0011]) that is a large size ([0046]).
Song (CN 104439247 machine translation)
	Song teaches a molybdenum alloy target material ([0022]) with a relative density of 99 to 100% ([0040]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735